Exhibit 10.1

Capital One Financial Corporation

2004 Stock Incentive Plan

As Amended and Restated as of April 27, 2006

CONTENTS

 

Article 1. Establishment, Purpose, and Duration

   2

Article 2. Definitions

   2

Article 3. Administration

   5

Article 4. Shares Subject to the Plan and Maximum Awards

   6

Article 5. Eligibility and Participation

   8

Article 6. Stock Options

   8

Article 7. Stock Appreciation Rights

   10

Article 8. Restricted Stock and Restricted Stock Units

   11

Article 9. Performance Units and Performance Shares

   12

Article 10. Cash-Based Awards and Other Stock-Based Awards

   13

Article 11. Performance Measures

   14

Article 12. Annual Incentive Pool Awards

   14

Article 13. Dividend Equivalents

   15

Article 14. Beneficiary Designation

   15

Article 15. Deferrals

   15

Article 16. Rights of Participants

   15

Article 17. Amendment, Modification, Suspension, and Termination

   15

Article 18. Withholding

   16

Article 19. Successors

   16

Article 20. General Provisions

   17



--------------------------------------------------------------------------------

Capital One Financial Corporation

2004 Stock Incentive Plan

Article 1. Establishment, Purpose, and Duration

1.1 Establishment. The Company establishes an incentive compensation plan to be
known as the 2004 Stock Incentive Plan (hereinafter referred to as the “Plan”),
as set forth in this document, as it may be amended from time to time.

The Plan permits the grant of Cash-Based Awards, Nonqualified Stock Options,
Incentive Stock Options, Stock Appreciation Rights, Restricted Stock, Restricted
Stock Units, Performance Shares, Performance Units, Annual Incentive Pool
Awards, and Other Stock-Based Awards.

The Plan shall become effective upon shareholder approval (the “Effective Date”)
and shall remain in effect as provided in Section 1.3 hereof.

1.2 Purpose of the Plan. The purpose of the Plan is to promote the interests of
the Company and its shareholders by strengthening the Company’s ability to
attract, motivate, and retain Associates, Directors and Third Party Service
Providers of the Company, its Affiliates and Subsidiaries upon whose judgment,
initiative, and efforts the financial success and growth of the business of the
Company largely depend, and to provide an additional incentive for such
individuals through stock ownership and other rights that promote and recognize
the financial success and growth of the Company and create value for
shareholders.

1.3 Duration of the Plan. Unless sooner terminated as provided herein, the Plan
shall terminate ten years from the Effective Date. After the Plan is terminated,
no new Awards may be granted but Awards previously granted shall remain
outstanding in accordance with their applicable terms and conditions and the
Plan’s terms and conditions.

Article 2. Definitions

Whenever used in the Plan, the following terms shall have the meanings set forth
below, and when the meaning is intended, the initial letter of the word shall be
capitalized.

 

  2.1 “Affiliate” shall have the meaning ascribed to such term in Rule 12b-2 of
the General Rules and Regulations of the Exchange Act.

 

  2.2 “Annual Award Limit” or “Annual Award Limits” shall have the meaning set
forth in Section 4.3.

 

  2.3 “Annual Incentive Pool Award” means an Award granted to a Participant as
described in Article 12.

 

  2.4 “Associate” means any employee of the Company, its Affiliates and/or
Subsidiaries.

 

  2.5 “Award” means, individually or collectively, a grant under the Plan of
Cash-Based Awards, Nonqualified Stock Options, Incentive Stock Options, SARs,
Restricted Stock, Restricted Stock Units, Performance Shares, Performance Units,
Annual Incentive Pool Awards, or Other Stock-Based Awards, in each case subject
to the terms of the Plan.

 

  2.6 “Award Agreement” means either (i) a written agreement entered into by the
Company and a Participant setting forth the terms and provisions applicable to
an Award granted under the Plan, or (ii) a written statement issued by the
Company to a Participant describing the terms and provisions of such Award.

 

  2.7 “Beneficial Owner” or “Beneficial Ownership” shall have the meaning
ascribed to such term in Rule 13d-3 of the General Rules and Regulations under
the Exchange Act.

 

  2.8 “Board” or “Board of Directors” means the Board of Directors of the
Company.

 

  2.9 “Cash-Based Award” means an Award granted to a Participant as described in
Article 10.

 

  2.10 “Change of Control” means:

 

  (i)

The acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 20%
(or, if such shares are purchased from the Company, 40%) or more of either
(A) the then outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (B) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Company Voting Securities”), provided, however, that any
acquisition by (x) the Company or any of its subsidiaries, or any employee
benefit plan (or related trust) sponsored or maintained by the Company or any of
its subsidiaries or (y) any corporation with respect to which, immediately
following such acquisition, more than 60% of, respectively, the then outstanding
shares of common stock of such corporation and the combined voting power of the
then outstanding voting securities of such corporation entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Company Common Stock and
Company Voting

 

2



--------------------------------------------------------------------------------

 

Securities immediately prior to such acquisition in substantially the same
proportion as their ownership, immediately prior to such acquisition, of the
Outstanding Company Common Stock and Company Voting Securities, as the case may
be, shall not constitute a Change of Control; or

 

  (ii) Individuals who constituted the Board as of January 1, 2004 (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board, provided that any individual becoming a director subsequent to January 1,
2004 whose appointment to fill a vacancy or to fill a new Board position or
whose nomination for election by the Company’s shareholders was approved by a
vote of at least a majority of the directors then comprising the Incumbent Board
shall be considered as though such individual were a member of the Incumbent
Board, but excluding, for this purpose, any such individual whose initial
assumption of office is in connection with an actual or threatened election
contest relating to the election of the Directors of the Company (as such terms
are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act);
or

 

  (iii) Consummation of a reorganization, merger or consolidation (a “Business
Combination”), in each case, with respect to which all or substantially all of
the individuals and entities who were the respective beneficial owners of the
Outstanding Company Common Stock and Company Voting Securities immediately prior
to such Business Combination do not in the aggregate, immediately following such
Business Combination, beneficially own, directly or indirectly, more than 60%
of, respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination in substantially the same proportion as
their ownership immediately prior to such Business Combination of the
Outstanding Company Common Stock and Company Voting Securities, as the case may
be; or

 

  (iv) (A) a complete liquidation or dissolution of the Company or (B) sale or
other disposition of all or substantially all of the assets of the Company other
than to a corporation with respect to which, immediately following such sale or
disposition, more than 60% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, in the aggregate by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Company Voting
Securities immediately prior to such sale or disposition in substantially the
same proportion as their ownership of the Outstanding Company Common Stock and
Company Voting Securities, as the case may be, immediately prior to such sale or
disposition.

 

  2.11 “Code” means the U.S. Internal Revenue Code of 1986, as amended from time
to time.

 

  2.12 “Committee” means the compensation committee of the Board or such other
committee as the Board shall appoint from time to time to administer the Plan.

 

  2.13 “Company” means Capital One Financial Corporation, a Delaware
corporation, and any successor thereto as provided in Article 19 herein.

 

  2.14 “Consolidated Operating Earnings” means the consolidated earnings before
income taxes of the Company, computed in accordance with US generally accepted
accounting principles, but shall exclude the effects of Extraordinary Items and
(i) gains or losses on the disposition of a business; (ii) changes in tax or
accounting regulations or laws; and (iii) the effect of a merger or acquisition,
all of which must be identified in the audited financial statements, including
footnotes, or Management Discussion and Analysis section of the Company’s annual
report.

 

  2.15 “Covered Employee” means a Participant who, at the time of reference, is
a “covered employee,” as defined in Code Section 162(m) and the regulations
promulgated under Code Section 162(m), or any successor statute.

 

  2.16 “Date of Grant” means the date on which an Award is granted by the
Committee or such later date specified by the Committee as the date as of which
the Award is to be effective.

 

  2.17 “Director” means a member of the Board of Directors.

 

  2.18 “Disability” or “Disabled” means, as to an Incentive Stock Option, a
Disability within the meaning of Code Section 22(e)(3). As to all other Awards,
the Committee shall determine whether a Disability exists and such determination
shall be conclusive.

 

  2.19 “Effective Date” has the meaning set forth in Section 1.1.

 

  2.20 “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, or any successor act thereto.

 

3



--------------------------------------------------------------------------------

  2.21 “Extraordinary Items” means extraordinary, unusual, and/or nonrecurring
items of gain or loss as defined under US generally accepted accounting
principles.

 

  2.22 “Fair Market Value” or “FMV” means, on any given date, the average of the
high and low price for a Share on such date as reported on the New York Stock
Exchange (“NYSE”) (or, if NYSE is not open for trading on such date, for the
last preceding day on which a Share was traded). In the absence of any such
sale, FMV means the average of the highest bid and lowest asked prices of a
Share on such date as reported on the National Association of Securities Dealers
Automated Quotation System, or, if not so reported, as furnished by any member
of the National Association of Securities Dealers, Inc. selected by the
Committee. In the absence of such average or if Shares are no longer traded on
NYSE, FMV shall be determined by the Committee using any reasonable method in
good faith. Notwithstanding the foregoing, if the Committee determines in its
discretion that another definition of FMV should be used in connection with the
grant, exercise, vesting, settlement or payout of any Award, it may specify such
alternative definition in the Award Agreement. Such alternative definitions may
include a price that is based on the opening, closing, actual, high, low, or
average selling prices of a Share on NYSE or other established stock exchange
(or exchanges) on the applicable date, the preceding trading days, the next
succeeding trading day, or an average of trading days. Notwithstanding the
foregoing, the definition of FMV used in connection with any Award that is
intended to qualify as an ISO under Section 422 of the Code or as
Performance-Based Compensation under Section 162(m) of the Code shall be a
definition of FMV that satisfies the requirements of such provisions of the
Code.

 

  2.23 “Freestanding SAR” means an SAR that is either granted independently of
any Options or is granted in connection with a related Option, as described in
Article 7, but, in the latter case, the exercise of which does not require
forfeiture of any rights under a related Option (or vice versa).

 

  2.24 “Grant Price” means the price established at the time of grant of a SAR
pursuant to Article 7, used to determine whether there is any payment due to a
Participant upon exercise of the SAR.

 

  2.25 “Incentive Stock Option” or “ISO” means an Option to purchase Shares
granted under Article 6 to an Associate that is designated as an Incentive Stock
Option and that is intended to meet the requirements of Code Section 422, or any
successor provision.

 

  2.26 “Insider” shall mean an individual who is, on the relevant date, an
officer, Director, or more than ten percent (10%) Beneficial Owner of any class
of the Company’s equity securities that is registered pursuant to Section 12 of
the Exchange Act, as determined by the Board in accordance with Section 16 of
the Exchange Act.

 

  2.27 “Net Income” means the consolidated net income before taxes and before
discontinued operations, Extraordinary Items and cumulative effect of change in
accounting principle, if applicable, for the Plan Year, as reported in the
Company’s annual report to shareholders or as otherwise reported to
shareholders.

 

  2.28 “Nonqualified Stock Option” or “NQSO” means an Option that is not
intended to meet the requirements of Code Section 422, or that otherwise does
not meet such requirements.

 

  2.29 “Operating Cash Flow” means cash flow from operating activities as
defined in SFAS Number 95, Statement of Cash Flows.

 

  2.30 “Option” means an Award granted to a Participant, as described in Article
6.

 

  2.31 “Option Price” means the price at which a Share may be purchased by a
Participant pursuant to an Option.

 

  2.32 “Other Stock-Based Award” means an equity-based or equity-related Award
not otherwise described by the terms of the Plan, granted pursuant to Article
10.

 

  2.33 “Participant” means any eligible person as set forth in Article 5 to whom
an Award is granted.

 

  2.34 “Performance-Based Compensation” means compensation under an Award that
satisfies the requirements of Section 162(m) of the Code for deductibility of
remuneration paid to Covered Employees.

 

  2.35 “Performance Measures” means measures as described in Article 11 on which
the performance goals are based and which are approved by the Company’s
shareholders pursuant to the Plan in order to qualify Awards as
Performance-Based Compensation.

 

  2.36 “Performance Period” means the period of time during which the
performance goals must be met in order to determine the degree of payout and/or
vesting with respect to an Award.

 

  2.37 “Performance Share” means an Award granted to a Participant, as described
in Article 9.

 

  2.38 “Performance Unit” means an Award granted to a Participant, as described
in Article 9.

 

4



--------------------------------------------------------------------------------

  2.39 “Period of Restriction” means the period when Restricted Stock or
Restricted Stock Units are subject to a substantial risk of forfeiture (based on
the passage of time, the achievement of performance goals, or upon the
occurrence of other events as determined by the Committee, in its discretion),
as provided in Article 8.

 

  2.40 “Person” shall have the meaning ascribed to such term in Section 3(a)(9)
of the Exchange Act and used in Sections 13(d) and 14(d) thereof, including a
“group” as defined in Section 13(d) thereof.

 

  2.41 “Plan” means the Capital One Financial Corporation 2004 Stock Incentive
Plan, as it may be amended from time to time.

 

  2.42 “Plan Year” means the calendar year.

 

  2.43 “Prior Plans” means the Capital One Financial Corporation 1994 Stock
Incentive Plan, as amended, Capital One Financial Corporation 1999 Stock
Incentive Plan and Capital One Financial Corporation 2002 Non-Executive Officer
Stock Incentive Plan.

 

  2.44 “Restricted Stock” means an Award granted to a Participant pursuant to
Article 8.

 

  2.45 “Restricted Stock Unit” means an Award granted to a Participant pursuant
to Article 8, except no Shares are actually awarded to the Participant on the
Date of Grant.

 

  2.46 “Retirement” means the termination of employment of any Participant who
either (a) has attained his or her 62nd birthday and has served as an employee
of the Company, its Affiliates and/or Subsidiaries for at least five
(5) consecutive years prior to such termination of employment or (b) has
attained his or her 55th birthday and has served as an employee of the Company,
its Affiliates and/or Subsidiaries for at least ten (10) consecutive years prior
to such termination of employment; unless, in either case, the Committee
determines such termination is not a Retirement for purposes of the Plan and/or
any Award.

 

  2.47 “Share” means a share of common stock of the Company, $.01 par value per
share.

 

  2.48 “Stock Appreciation Right” or “SAR” means an Award, designated as an SAR,
pursuant to the terms of Article 7 herein.

 

  2.49 “Subsidiary” means any corporation or other entity, whether domestic or
foreign, which is consolidated with the Company in accordance with US generally
accepted accounting principles.

 

  2.50 “Tandem SAR” means an SAR that is granted in connection with a related
Option pursuant to Article 7 herein, the exercise of which shall require
forfeiture of the right to purchase a Share under the related Option (and when a
Share is purchased under the Option, the Tandem SAR shall similarly be
canceled).

 

  2.51 “Third Party Service Provider” means any consultant, agent, advisor, or
independent contractor who is a natural person and who renders bona fide
services to the Company, a Subsidiary, or an Affiliate that (a) are not in
connection with the offer and sale of the Company’s securities in a capital
raising transaction, and (b) do not directly or indirectly promote or maintain a
market for the Company’s securities.

Article 3. Administration

3.1 General. The Committee shall be responsible for administering the Plan,
subject to this Article 3 and the other provisions of the Plan. The Committee
may employ attorneys, consultants, accountants, agents, and other persons, any
of whom may be an Associate or Third Party Service Provider, and the Committee,
the Company, and its officers and Directors shall be entitled to rely upon the
advice, opinions, or valuations of any such persons. All actions taken and all
interpretations and determinations made by the Committee shall be final and
binding upon Participants, the Company, and all other interested persons.

3.2 Authority of the Committee. The Committee shall have full and exclusive
discretionary power to interpret the terms and the intent of the Plan and any
Award Agreement or other agreement or document ancillary to or in connection
with the Plan or any Award, to determine eligibility for Awards and to adopt
such rules, regulations, forms, instruments, and guidelines for administering
the Plan as the Committee may deem necessary or proper. Such authority shall
include, but not be limited to, selecting Award recipients, establishing all
Award terms and conditions, including the terms and conditions set forth in
Award Agreements, and, subject to Article 17, adopting modifications and
amendments to the Plan or any Award Agreement, including without limitation, any
that are necessary to comply with the laws of the countries and other
jurisdictions in which the Company, its Affiliates, and/or its Subsidiaries
operate.

 

5



--------------------------------------------------------------------------------

3.3 Delegation. The Committee may delegate to one or more of its members or to
one or more officers or management committees of the Company, and/or its
Subsidiaries and Affiliates or to one or more agents or advisors such
administrative duties or powers as it may deem advisable, and the Committee or
any person to whom it has delegated duties or powers as aforesaid may employ one
or more persons to render advice with respect to any responsibility the
Committee or such person may have under the Plan. The Committee may, by
resolution, authorize one or more officers or management committees of the
Company to do one or more of the following on the same basis as can the
Committee: (a) designate Associates to be recipients of Awards; (b) designate
Third Party Service Providers to be recipients of Awards; and (c) determine the
size of any such Awards; provided, however, (i) the Committee shall not delegate
such responsibilities to any such officer or management committee for Awards
granted to a Director, an Associate that is considered an Insider or an
Associate that is considered a Covered Employee (or who, in the sole
determination of the Committee, may become a Covered Employee); (ii) the
resolution providing such authorization sets forth the total number of Awards
such officer(s) or management committee(s) may grant and any other restrictions
that the Committee may deem appropriate or advisable; and (iii) the officer(s)
or management committee(s) shall report periodically to the Committee regarding
the nature and scope of the Awards granted pursuant to the authority delegated.

3.4 No Liability; Indemnity. To the fullest extent permitted from time to time
by applicable law, subject to the Company’s Restated Certificate of
Incorporation and Restated Bylaws (as each may be amended from time to time),
neither the Company nor any member of the Committee shall be liable for any
action, omission, or determination of the Committee relating to the Plan or any
Award, and the Company shall indemnify and hold harmless each member of the
Committee and each other person to whom any duty or power relating to the
administration or interpretation of the Plan or any Award has been delegated
against any cost or expense (including counsel fees) or liability (including any
sum paid in settlement of a claim with the approval of the Committee) arising
out of any such action, omission or determination relating to the Plan or any
Award.

3.5 Third Party Agreements. Notwithstanding any other provision of the Plan
(including without limitation Section 20.11 hereof), the Committee may enter
into agreements with third parties pursuant to which such third parties may
issue Awards to the Participants in lieu of the Company’s issuance thereof or
assume the obligations of the Company under any Awards previously issued by the
Company, in any case on such terms and conditions as may be determined by the
Committee in its sole discretion.

3.6 Determination of Termination of Employment or Service. The Committee shall
have the authority to determine in its discretion whether a Participant’s
placement by the Company, an Affiliate or a Subsidiary on military or sick leave
or other authorized leave of absence will be considered a termination of
employment or services as a Director or Third Party Service Provider or a
continuation of the employment or service relationship.

In addition, the Committee shall have the authority to determine whether to
treat the service of a Participant who ceases to be an Associate but continues
to be a Director or Third Party Service Provider as a continuation of
Participant’s employment relationship or as a termination of employment for
purposes of the Plan or any outstanding Award.

Unless the Committee determines otherwise, if a Participant is employed by, or
provides services as a Third Party Service Provider to, an entity that ceases to
be an Affiliate or a Subsidiary as the result of a corporate event or
transaction, for purposes of any Award under the Plan, such Participant shall be
deemed to have had his or her employment or services as a Third Party Service
Provider terminated by the Company, its Affiliates and Subsidiaries at the time
of such cessation.

Article 4. Shares Subject to the Plan and Maximum Awards

4.1 Number of Shares Available for Awards. Subject to adjustment as provided in
Section 4.4 herein:

 

  (a) The maximum number of Shares available for issuance to Participants under
the Plan shall be twenty million (20,000,000).

 

  (b) Subject to the limit set forth in Section 4.1(a) on the number of Shares
that may be issued in the aggregate under the Plan, in order to comply with the
requirements of Code Section 422 and the regulations thereunder, the maximum
number of Shares available for issuance pursuant to ISOs and NQSOs shall be:

 

  (i) twenty million (20,000,000) Shares that may be issued pursuant to Awards
in the form of ISOs; and

 

  (ii) twenty million (20,000,000) Shares that may be issued pursuant to Awards
in the form of NQSOs.

 

  (c) The maximum number of Shares available for issuance for Awards other than
Options shall be ten million (10,000,000) Shares.

4.2 Share Usage.

 

  (a)

Shares covered by an Award shall only be counted as used for purposes of
Section 4.1 above to the extent they are actually issued and delivered to a
Participant, or, if permitted by the Committee, a Participant’s designated
transferee and are not forfeited by the Participant back to the Company. For
purposes of Section 4.1 above, any Shares related to Awards which (i) terminate
by expiration, forfeiture, cancellation, or otherwise without the issuance of
such Shares, (ii) are forfeited by the Participant back to the Company, (iii)

 

6



--------------------------------------------------------------------------------

 

are settled in cash in lieu of Shares, or (iv) are exchanged with the
Committee’s permission, prior to the issuance of Shares, for Awards not
involving the issuance or delivery of Shares, shall be available again for grant
under the Plan.

 

  (b) Except to the extent otherwise required by Code Section 422, other
applicable law or stock exchange rule, if (i) the Option Price of any Option
granted under the Plan is satisfied by tendering Shares to the Company (by
either actual delivery or by attestation), or (ii) an SAR is exercised, then
only the number of Shares issued, net of the Shares so tendered or withheld, if
any, will be deemed issued and delivered for purposes of determining the maximum
number of Shares available for issuance under Section 4.1(a) above and the
maximum number of Shares available for issuance as ISOs and NQSOs under
Section 4.1(b) above. In addition, except to the extent otherwise required by
Code Section 422, other applicable law or stock exchange rule, if the exercise
price of any stock option with a reload feature granted under any of the Prior
Plans (a “Prior Option”) (the exercise of which results in the issuance pursuant
to the reload feature of an Option under the Plan (a “Reload Option”)) is
satisfied by tendering Shares to the Company, only the number of Shares issued
pursuant to the Reload Option, net of the Shares tendered in payment of the
exercise price for the Prior Option, shall be deemed issued and delivered for
purposes of determining the maximum number of Shares available for issuance
under Section 4.1(a) above and the maximum number of Shares available for
issuance as ISOs and NQSOs under Section 4.1(b) above.

 

  (c) Except to the extent otherwise required by Code Section 422, other
applicable law or stock exchange rule, the maximum number of Shares available
for issuance under the Plan shall not be reduced to reflect any dividends or
dividend equivalents that are reinvested into additional Shares or credited as
additional Restricted Stock, Restricted Stock Units, Performance Shares, or
Other Stock-Based Awards. The Shares available for issuance under the Plan may
be authorized and unissued Shares or treasury Shares.

 

  (d) The Committee shall have the authority to grant Awards as an alternative
to or as the form of payment for grants or rights earned or due under other
compensation plans or arrangements of the Company.

4.3 Annual Award Limits. Subject to adjustment as provided in Section 4.4
herein, the following limits (each an “Annual Award Limit,” and, collectively,
“Annual Award Limits”) shall apply to grants of such Awards under the Plan:

 

  (a) Options: The maximum aggregate number of Shares with respect to which
Options may be granted in the form of Options in any one Plan Year to any one
Participant shall be two million (2,000,000), plus the number of Shares under
the Participant’s Annual Award Limit relating to Options with respect to which
Options were not granted determined as of the close of the previous Plan Year.

 

  (b) SARs: The maximum aggregate number of Shares with respect to which Stock
Appreciation Rights may be granted in any one Plan Year to any one Participant
shall be two million (2,000,000), plus the number of Shares under the
Participant’s Annual Award Limit relating to Stock Appreciation Rights with
respect to which SARs were not granted determined as of the close of the
previous Plan Year.

 

  (c) Restricted Stock or Restricted Stock Units: The maximum aggregate number
of Shares that may be granted as Restricted Stock or with respect to which
Restricted Stock Units may be granted in any one Plan Year to any one
Participant shall be one million five hundred thousand (1,500,000), plus the
number of Shares under the Participant’s Annual Award Limit relating to
Restricted Stock and Restricted Stock Units with respect to which Restricted
Stock and Restricted Stock Units were not granted determined as of the close of
the previous Plan Year.

 

  (d) Performance Units or Performance Shares: The maximum aggregate amount that
any one Participant may be granted in any one Plan Year with respect to
Performance Units or

Performance Shares shall be two million (2,000,000) Shares, or an amount equal
to the value of two million (2,000,000) Shares, as applicable, plus the number
of Shares under the Participant’s Annual Award Limit relating to Performance
Units and Performance Shares with respect to which Performance Units and
Performance Shares were not granted determined as of the close of the previous
Plan Year.

 

7



--------------------------------------------------------------------------------

  (e) Cash-Based Awards: The maximum aggregate amount that any one Participant
may be granted in any one Plan Year with respect to Cash-Based Awards not
denominated in Shares may not exceed thirty million dollars ($30,000,000) or,
with respect to Cash-Based Awards denominated in Shares, an amount equal to the
value of one million five hundred thousand (1,500,000) Shares, plus the amount
of the Participant’s Annual Award Limit related to Cash-Based Awards denominated
in Shares and Cash-Based Awards not denominated in Shares, respectively, with
respect to which Cash-Based Awards were not granted determined as of the close
of the previous Plan Year.

 

  (f) Annual Incentive Pool Award. The maximum aggregate amount awarded or
credited in any one Plan Year with respect to an Annual Incentive Pool Award
shall be determined in accordance with Article 12.

 

  (g) Other Stock-Based Awards. The maximum aggregate number of Shares with
respect to which Other Stock-Based Awards may be granted pursuant to
Section 10.2 in any one Plan Year to any one Participant shall be one million
five hundred thousand (1,500,000), plus the number of Shares under the
Participant’s Annual Award Limit relating to Other Stock-Based Awards with
respect to which Other Stock-Based Awards were not granted determined as of the
close of the previous Plan Year.

4.4 Adjustments in Authorized Shares. In the event of any corporate event or
transaction (including, but not limited to, a change in the shares of the
Company or the capitalization of the Company) such as a merger, consolidation,
reorganization, recapitalization, separation, stock dividend, stock split,
reverse stock split, split up, spin-off, or other distribution of stock or
property of the Company, combination of Shares, exchange of Shares, dividend in
kind, extraordinary cash dividend or other like change in capital structure or
distribution (other than normal cash dividends) to shareholders of the Company,
or any similar corporate event or transaction, the Committee, in its sole
discretion, in order to prevent dilution or enlargement of Participants’ rights
under the Plan, may substitute or adjust, as applicable, the number and kind of
Shares that may be issued under the Plan or under particular forms of Awards,
the number and kind of Shares subject to outstanding Awards, the Option Price or
Grant Price applicable to outstanding Awards, the Annual Award Limits, and other
value determinations applicable to outstanding Awards.

The Committee, in its sole discretion, may also make appropriate adjustments in
the terms of any Awards under the Plan to reflect or related to such corporate
events or transactions, changes or distributions and to modify any other terms
of outstanding Awards, including modifications of performance goals and changes
in the length of Performance Periods. The determination of the Committee as to
the foregoing adjustments, if any, shall be conclusive and binding upon
Participants, the Company, and all other interested persons.

Subject to the provisions of Article 17, without affecting the number of Shares
reserved or available hereunder, the Committee may authorize under the Plan the
issuance of Awards or the assumption of awards granted under plans of other
entities in connection with any merger, consolidation, acquisition of property
or stock, or reorganization upon such terms and conditions as it may deem
appropriate, subject to compliance with the ISO rules under Section 422 of the
Code, where applicable, and any other applicable laws or stock exchange rules.

Article 5. Eligibility and Participation

5.1 Eligibility. Individuals eligible to participate in the Plan include all
Associates and Directors. Third Party Service Providers are also eligible to
participate in the Plan.

5.2 Actual Participation. Subject to the provisions of the Plan, the Committee
may, from time to time, select from all eligible individuals those to whom
Awards shall be granted and shall determine, in its sole discretion, the nature
of, any and all terms permissible by law, and the amount of each Award.

5.3 Trusts and Other Funding Vehicles. Notwithstanding any other provision
herein (including without limitation Section 20.11), in lieu of making Awards
directly to Associates, Directors or Third Party Service Providers under the
Plan, the Committee may make Awards under the Plan through or to a trust or
other funding vehicle which in turn makes Awards to Participants or which issues
interests in Awards held by it to Participants, in any case on such terms and
conditions as may be determined by the Committee in its sole discretion.

Article 6. Stock Options

6.1 Grant of Options. Subject to the terms and provisions of the Plan, Options
may be granted to Participants in such number, and upon such terms, and at any
time and from time to time as shall be determined by the Committee, in its sole
discretion; provided that ISOs may be granted only to eligible Associates of the
Company or of any parent or subsidiary corporation (as permitted by Code
Section 422 of the Code and the regulations thereunder). Notwithstanding any
other provision of the Plan, the Committee shall not grant Options containing,
or amend Options previously granted to include, reload features providing for
the automatic grant of Options with respect to the number of already owned
Shares delivered by the Participant to exercise Options. Subject to the terms
and provisions of the Plan, the Committee may grant Options in satisfaction of
the Company’s obligation to issue stock options pursuant to stock options with
reload features granted under the Prior Plans.

 

8



--------------------------------------------------------------------------------

6.2 Award Agreement. Each Option grant shall be evidenced by an Award Agreement
that shall specify the Option Price, the maximum duration of the Option, the
number of Shares to which the Option pertains, the conditions upon which an
Option shall become vested and exercisable (including the effect, if any, of a
Change of Control, death, Disability or Retirement), the Date of Grant and such
other provisions as the Committee shall determine. The Award Agreement also
shall specify whether the Option is intended to be an ISO or a NQSO.

6.3 Option Price. The Option Price for each grant of an Option shall be as
determined by the Committee and shall be specified in the Award Agreement. The
Option Price may include (but not be limited to) an Option Price based on one
hundred percent (100%) of the FMV of the Shares on the Date of Grant, an Option
Price that is set at a premium to the FMV of the Shares on the Date of Grant, or
is indexed to the FMV of the Shares on the Date of Grant, with the index
determined by the Committee, in its discretion; provided, however, the Option
Price must be at least equal to one hundred percent (100%) of the FMV of the
Shares on the Date of Grant.

6.4 Duration of Options. Each Option granted to a Participant shall expire at
such time as the Committee shall determine at the time of grant; provided,
however, that the Committee may extend the term of any Option that would
otherwise expire at a time when the Participant is not permitted by applicable
law or Company policy to exercise such Option; and provided, further, no Option
shall be exercisable later than the tenth (10th) anniversary of its Date of
Grant. Notwithstanding the foregoing, for Options granted to Participants
outside the United States, the Committee has the authority to grant Options that
have a term greater than ten (10) years.

6.5 Limitations on Grant of Incentive Stock Options.

 

  (a) The aggregate Fair Market Value of shares of Common Stock with respect to
which “incentive stock options” (within the meaning of Section 422 of the Code)
are exercisable for the first time by a Participant during any Plan Year under
the Plan and any other stock incentive plan of the Company shall not exceed
$100,000. Such Fair Market Value shall be determined as of the date on which
each such incentive stock option is granted. In the event that the aggregate
Fair Market Value of Shares with respect to such incentive stock options exceeds
$100,000, then Incentive Stock Options granted hereunder to such Participant
shall, to the extent and in the order required by regulations promulgated under
the Code (or any other authority having the force of regulations), automatically
be deemed to be NQSOs, but all other terms and provisions of such Incentive
Stock Options shall remain unchanged.

 

  (b) No Incentive Stock Option may be granted to an individual if, at the time
of the proposed grant, such individual owns stock possessing more than ten
percent of the total combined voting power of all classes of stock of the
Company or any “parent” or “subsidiaries” (within the meaning of Section 424 of
the Code), unless (i) the Option Price of such Incentive Stock Option is at
least one hundred and ten percent (110%) of the Fair Market Value of a Share at
the time such Incentive Stock Option is granted and (ii) such Incentive Stock
Option is not exercisable after the expiration of five (5) years from the date
such Incentive Stock Option is granted.

6.6 Exercise of Options. Options granted under this Article 6 shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall in each instance approve, which terms and restrictions need
not be the same for each grant or for each Participant.

6.7 Payment. Options granted under this Article 6 shall be exercised by the
delivery of a notice of exercise to the Company or an agent designated by the
Company in a form specified or accepted by the Committee, or by complying with
any alternative procedures which may be authorized by the Committee, setting
forth the number of Shares with respect to which the Option is to be exercised,
accompanied by full payment for the Shares.

A condition of the issuance of the Shares as to which an Option shall be
exercised shall be the payment of the Option Price. The Option Price of any
Option shall be payable to the Company in full either: (a) in cash or its
equivalent; (b) by tendering (either by actual delivery or attestation)
previously acquired Shares having an aggregate Fair Market Value at the time of
exercise equal to the Option Price (provided that the Shares that are tendered
must have been held by the Participant for at least six (6) months prior to
their tender to satisfy the Option Price or have been purchased on the open
market (not pursuant to any Company plan)); (c) by a combination of (a) and (b);
(d) a cashless (broker-assisted) exercise in accordance with procedures approved
by the Committee; or (e) any other method approved or accepted by the Committee
in its sole discretion.

Subject to any governing rules or regulations, as soon as practicable after
receipt of written notification of exercise and full payment (including
satisfaction of any applicable tax withholding), the Company shall deliver to
the Participant evidence of book entry Shares, or upon the Participant’s
request, Share certificates in an appropriate amount based upon the number of
Shares purchased under the Option(s).

Unless otherwise determined by the Committee, all payments under all of the
methods indicated above shall be paid in United States dollars.

 

9



--------------------------------------------------------------------------------

6.8 Restrictions on Share Transferability. The Committee may impose such
restrictions on any Shares acquired pursuant to the exercise of an Option
granted under this Article 6 as it may deem advisable, including, without
limitation, minimum holding period requirements, restrictions under applicable
federal securities laws, under the requirements of any stock exchange or market
upon which such Shares are then listed and/or traded, or under any blue sky or
state securities laws applicable to such Shares.

6.9 Termination of Employment or Service. Each Participant’s Award Agreement
shall set forth the extent to which the Participant shall have the right to
exercise the Option following termination of the Participant’s employment or
provision of services as a Director or Third Party Service Provider to the
Company, its Affiliates and/or Subsidiaries, as the case may be. Such provisions
shall be determined in the sole discretion of the Committee, shall be included
in the Award Agreement entered into with each Participant, need not be uniform
among all Options issued pursuant to this Article 6, and may reflect
distinctions based on the reasons for termination.

6.10 Transferability of Options.

 

  (a) Incentive Stock Options. No ISO granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution. Further, all ISOs
granted to a Participant under this Article 6 shall be exercisable during his or
her lifetime only by such Participant.

 

  (b) Nonqualified Stock Options. Except as otherwise provided in a
Participant’s Award Agreement or otherwise determined at any time by the
Committee, no NQSO granted under this Article 6 may be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution; provided that the Board or Committee
may permit further transferability, on a general or a specific basis, and may
impose conditions and limitations on any permitted transferability. Further,
except as otherwise provided in a Participant’s Award Agreement or otherwise at
any time by the Committee, or unless the Board or Committee decides to permit
further transferability, all NQSOs granted to a Participant under this Article 6
shall be exercisable during his or her lifetime only by such Participant. With
respect to those NQSOs, if any, that are permitted to be transferred to another
person, references in the Plan to exercise or payment of the Option Price by the
Participant shall be deemed to include, as determined by the Committee, the
Participant’s permitted transferee.

6.11 Notification of Disqualifying Disposition. If any Participant shall make
any disposition of Shares issued pursuant to the exercise of an ISO under the
circumstances described in Section 421(b) of the Code (relating to certain
disqualifying dispositions), such Participant shall notify the Company of such
disposition within ten (10) days thereof.

6.12. Substituting SARs. Regardless of the terms of any Award Agreement, the
Committee shall have the right to substitute SARs for outstanding Options
granted to any Participant, provided the substituted SARs call for settlement by
the issuance of Shares, and the terms of the substituted SARs and economic
benefit of such substituted SARs are at least equivalent to the terms and
economic benefit of the Options being replaced.

Article 7. Stock Appreciation Rights

7.1 Grant of SARs. Subject to the terms and conditions of the Plan, SARs may be
granted to Participants at any time and from time to time as shall be determined
by the Committee. The Committee may grant Freestanding SARs, Tandem SARs, or any
combination of these forms of SARs.

Subject to the terms and conditions of the Plan, the Committee shall have
complete discretion in determining the number of SARs granted to each
Participant and, consistent with the provisions of the Plan, in determining the
terms and conditions pertaining to such SARs. Any SAR granted in connection with
an Option may be granted at the same time as its related Option is granted or at
any time prior to the exercise, expiration or cancellation of its related
Option.

The Grant Price for each grant of a Freestanding SAR shall be determined by the
Committee and shall be specified in the Award Agreement. The Grant Price may
include (but not be limited to) a Grant Price based on one hundred percent
(100%) of the FMV of the Shares on the Date of Grant, a Grant Price that is set
at a premium to the FMV of the Shares on the Date of Grant, or is indexed to the
FMV of the Shares on the Date of Grant, with the index determined by the
Committee, in its discretion; provided, however, the Grant Price must be at
least equal to one hundred percent (100%) of the FMV of the Shares on the Date
of Grant. The Grant Price of Tandem SARs shall be equal to the Option Price of
the related Option.

7.2 SAR Agreement. Each SAR shall be evidenced by an Award Agreement that shall
specify the Grant Price, the term of the SAR, and such other provisions as the
Committee shall determine (including the effect, if any, of a Change of Control,
death, Disability or Retirement).

 

10



--------------------------------------------------------------------------------

7.3 Term of SAR. The term of an SAR granted under the Plan shall be determined
by the Committee, in its sole discretion; provided, however, that the Committee
may extend the term of any SAR that would otherwise expire at a time when the
Participant is not permitted by applicable law or Company policy to exercise
such SAR; provided, further, except as determined otherwise by the Committee and
specified in the SAR Award Agreement, no SAR shall be exercisable later than the
tenth (10th) anniversary of its Date of Grant. Notwithstanding the foregoing,
for SARs granted to Participants outside the United States, the Committee has
the authority to grant SARs that have a term greater than ten (10) years.

7.4 Exercise of Freestanding SARs. Freestanding SARs may be exercised upon
whatever terms and conditions the Committee, in its sole discretion, imposes,
including a requirement that a Freestanding SAR be exercised only at the same
time as a related Option.

7.5. Exercise of Tandem SARs. Tandem SARs may be exercised with respect to all
or part of the Shares subject to the related Option upon the surrender of the
right to exercise the equivalent portion of the related Option. A Tandem SAR may
be exercised only with respect to the Shares for which its related Option is
then exercisable.

Notwithstanding any other provision of the Plan to the contrary, with respect to
a Tandem SAR granted in connection with an ISO: (a) the Tandem SAR will expire
no later than the expiration of the underlying ISO; (b) the value of the payout
with respect to the Tandem SAR may be for no more than one hundred percent
(100%) of the difference between the Option Price of the underlying ISO and the
Fair Market Value of the Shares subject to the underlying ISO at the time the
Tandem SAR is exercised; and (c) the Tandem SAR may be exercised only when the
Fair Market Value of the Shares subject to the ISO exceeds the Option Price of
the ISO.

7.6 Payment of SAR Amount. Upon the exercise of an SAR, a Participant shall be
entitled to receive payment from the Company in an amount determined by
multiplying:

 

  (a) The excess of the Fair Market Value of a Share on the date of exercise
over the Grant Price; by

 

  (b) The number of Shares with respect to which the SAR is exercised.

At the discretion of the Committee, the payment upon SAR exercise may be in
cash, Shares, or any combination thereof, or in any other manner approved by the
Committee in its sole discretion. The Committee’s determination regarding the
form of SAR payout shall be set forth in the Award Agreement pertaining to the
grant of the SAR; provided, however, that the Committee may reserve the right to
determine the form of such payout at any time subsequent to the grant, at which
time it will give notice to the Participant.

7.7 Termination of Employment or Service. Each Award Agreement shall set forth
the extent to which the Participant shall have the right to exercise the SAR
following termination of the Participant’s employment with or provision of
services as a Director or Third Party Service Provider to the Company, its
Affiliates, and/or its Subsidiaries, as the case may be. Such provisions shall
be determined in the sole discretion of the Committee, shall be included in the
Award Agreement entered into with Participants, need not be uniform among all
SARs issued pursuant to the Plan, and may reflect distinctions based on the
reasons for termination.

7.8 Nontransferability of SARs. Except as otherwise provided in a Participant’s
Award Agreement or otherwise at any time by the Committee, no SAR granted under
the Plan may be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, other than by will or by the laws of descent and distribution.
Further, except as otherwise provided in a Participant’s Award Agreement or
otherwise determined at any time by the Committee, all SARs granted to a
Participant under the Plan shall be exercisable during his or her lifetime only
by such Participant. With respect to those SARs, if any, that are permitted to
be transferred to another person, references in the Plan to exercise of the SAR
by the Participant or payment of any amount to the Participant shall be deemed
to include, as determined by the Committee, the Participant’s permitted
transferee.

7.9 Other Restrictions. The Committee shall impose such other conditions and/or
restrictions on any Shares received upon exercise of an SAR granted pursuant to
the Plan as it may deem advisable or desirable. These restrictions may include,
but shall not be limited to, a requirement that the Participant hold the Shares
received upon exercise of an SAR for a specified period of time.

Article 8. Restricted Stock and Restricted Stock Units

8.1 Grant of Restricted Stock or Restricted Stock Units. Subject to the terms
and provisions of the Plan, the Committee, at any time and from time to time,
may grant Shares of Restricted Stock and/or Restricted Stock Units to
Participants in such amounts as the Committee shall determine. Restricted Stock
Units shall be similar to Restricted Stock except that no Shares are actually
awarded to the Participant on the Date of Grant.

8.2 Restricted Stock or Restricted Stock Unit Agreement. Each grant of
Restricted Stock and/or Restricted Stock Unit shall be evidenced by an Award
Agreement that shall specify the Period(s) of Restriction, the number of Shares
of Restricted Stock or the number of Restricted Stock Units granted, the Date of
Grant, and such other provisions as the Committee shall determine (including the
effect, if any, of a Change of Control, death, Disability or Retirement).

 

11



--------------------------------------------------------------------------------

8.3 Transferability. Except as provided in the Plan or an Award Agreement, the
Shares of Restricted Stock and/or Restricted Stock Units granted herein may not
be sold, transferred, pledged, assigned, or otherwise alienated or hypothecated
until the end of the applicable Period of Restriction established by the
Committee and specified in the Award Agreement (and in the case of Restricted
Stock Units until the date of delivery of Shares or other payment), or upon
earlier satisfaction of any other conditions, as specified by the Committee, in
its sole discretion, and set forth in the Award Agreement or otherwise
determined at any time by the Committee. All rights with respect to the
Restricted Stock and/or Restricted Stock Units granted to a Participant under
the Plan shall be available during his or her lifetime only to such Participant,
except as otherwise provided in an Award Agreement or at any time by the
Committee.

8.4 Other Restrictions. The Committee shall impose such other conditions and/or
restrictions on any Shares of Restricted Stock or Restricted Stock Units granted
pursuant to the Plan as it may deem advisable including, without limitation, a
requirement that Participants pay a stipulated purchase price for each Share of
Restricted Stock or each Restricted Stock Unit, restrictions based upon the
achievement of specific performance goals, service-based restrictions on vesting
following the attainment of the performance goals, service-based restrictions,
and/or restrictions under applicable laws or under the requirements of any stock
exchange or market upon which such Shares are listed or traded, or holding
requirements or sale restrictions placed on the Shares by the Company upon
vesting of such Restricted Stock or Restricted Stock Units.

The number of Shares subject to grants of Restricted Stock and Restricted Stock
Units which provide for service-based vesting more rapid than annual pro rata
vesting over a three (3) year period and which, as of any date, have vested or
are then currently outstanding shall never exceed a maximum of five percent
(5%) of the maximum aggregate number of Shares authorized for issuance in
Section 4.1(a). Any Awards of Restricted Stock or Restricted Stock Units
providing for vesting upon the attainment of performance goals shall also
provide for a Performance Period of at least twelve (12) months.

To the extent deemed appropriate by the Committee, if such certificates are
issued at the time of grant, the Company may retain the certificates
representing Shares of Restricted Stock in the Company’s possession until such
time as all conditions and/or restrictions applicable to such Shares have been
satisfied or lapse.

Except as otherwise provided in this Article 8, Shares of Restricted Stock
covered by each Restricted Stock Award shall become freely transferable by the
Participant after all conditions and restrictions applicable to such Shares have
been satisfied or lapse (including satisfaction of any applicable tax
withholding obligations), and Restricted Stock Units shall be settled in cash,
Shares, or a combination of cash and Shares as the Committee, in its sole
discretion shall determine.

8.5 Certificate Legend. In addition to any legends placed on certificates
pursuant to Section 8.4, if certificates are issued at the time of grant, each
such certificate representing Shares of Restricted Stock granted pursuant to the
Plan may bear a legend such as the following or as otherwise determined by the
Committee in its sole discretion:

The sale or transfer of shares of common stock represented by this certificate,
whether voluntary, involuntary, or by operation of law, is subject to certain
restrictions as set forth in the Capital One Financial Corporation 2004 Stock
Incentive Plan, and in the associated Award Agreement. A copy of the Plan and
such Award Agreement may be obtained from Capital One Financial Corporation.

8.6 Voting and Dividend Rights. Unless otherwise determined by the Committee and
set forth in a Participant’s Award Agreement, to the extent permitted or
required by law, as determined by the Committee, Participants holding Shares of
Restricted Stock granted hereunder may be granted the right to exercise full
voting rights, and to receive all dividends and other distributions paid, with
respect to those Shares during the Period of Restriction. A Participant shall
have no such voting or dividend rights with respect to any Restricted Stock
Units granted hereunder.

8.7 Termination of Employment or Service. Each Award Agreement shall set forth
the extent to which the Participant shall have the right to retain Restricted
Stock and/or Restricted Stock Units following termination of the Participant’s
employment with or provision of services as a Director or Third Party Service
Provider to the Company, its Affiliates, and/or its Subsidiaries, as the case
may be. Such provisions shall be determined in the sole discretion of the
Committee, shall be included in the Award Agreement entered into with each
Participant, need not be uniform among all Shares of Restricted Stock or
Restricted Stock Units issued pursuant to the Plan, and may reflect distinctions
based on the reasons for termination.

8.8 Section 83(b) Election. The Committee may provide in an Award Agreement that
the Award of Restricted Stock is conditioned upon the Participant making or
refraining from making (or otherwise give the Participant the choice of making)
an election with respect to the Award under Section 83(b) of the Code. If a
Participant makes an election pursuant to Section 83(b) of the Code concerning a
Restricted Stock Award, the Participant shall be required to file promptly a
copy of such election with the Company.

Article 9. Performance Units and Performance Shares

9.1 Grant of Performance Units and Performance Shares. Subject to the terms and
provisions of the Plan, the Committee, at any time and from time to time, may
grant Performance Units and/or Performance Shares to Participants in such
amounts and upon such terms as the Committee shall determine.

 

12



--------------------------------------------------------------------------------

9.2 Value of Performance Units and Performance Shares. Each Performance Unit
shall have an initial value that is established by the Committee at the time of
grant. Each Performance Share shall have an initial value equal to the Fair
Market Value of a Share on the Date of Grant. In addition to any other
non-performance terms included in the Award Agreement (including the effect, if
any, of a Change of Control, death, Disability or Retirement), the Committee
shall set performance goals in its discretion which, depending on the extent to
which they are met, will determine the value and/or number of Performance Units
or Performance Shares, as the case may be, that will be paid out to the
Participant. The Committee may, but is not obligated to, set such performance
goals by reference to the Performance Measures set forth in Section 11.1.

9.3 Earning of Performance Units and Performance Shares. Subject to the terms of
the Plan, after the applicable Performance Period has ended, the holder of
Performance Units or Performance Shares, as the case may be, shall be entitled
to receive payout on the value and number of the applicable Performance Units or
Performance Shares earned by the Participant over the Performance Period, to be
determined as a function of the extent to which the corresponding performance
goals have been achieved and any other non-performance terms met.

9.4 Form and Timing of Payment of Performance Units and Performance Shares.
Payment of earned Performance Units and Performance Shares shall be as
determined by the Committee and as evidenced in the Award Agreement. Subject to
the terms of the Plan, the Committee, in its sole discretion, may pay earned
Performance Units and Performance Shares in the form of cash, in Shares or other
Awards (or in a combination thereof) equal to the value of the earned
Performance Units or Performance Shares, as the case may be, at the close of the
applicable Performance Period, or as soon as practicable after the end of the
Performance Period. Any Shares may be granted subject to any restrictions deemed
appropriate by the Committee. The determination of the Committee with respect to
the form of payout of such Awards shall be set forth in the Award Agreement
pertaining to the grant of the Award.

9.5 Termination of Employment or Service. Each Award Agreement shall set forth
the extent to which the Participant shall have the right to retain Performance
Units and/or Performance Shares following termination of the Participant’s
employment with or provision of services as a Director or Third Party Service
Provider to the Company, its Affiliates, and/or its Subsidiaries, as the case
may be. Such provisions shall be determined in the sole discretion of the
Committee, shall be included in the Award Agreement entered into with each
Participant, need not be uniform among all Awards of Performance Units or
Performance Shares issued pursuant to the Plan, and may reflect distinctions
based on the reasons for termination.

9.6 Nontransferability. Except as otherwise provided in a Participant’s Award
Agreement or otherwise at any time by the Committee, Performance Units and
Performance Shares may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, other than by will or by the laws of descent and
distribution. Further, except as otherwise provided in a Participant’s Award
Agreement or otherwise determined at any time by the Committee, a Participant’s
rights under the Plan shall be exercisable during his or her lifetime only by
such Participant.

Article 10. Cash-Based Awards and Other Stock-Based Awards

10.1 Grant of Cash-Based Awards. Subject to the terms and provisions of the
Plan, the Committee, at any time and from time to time, may grant Cash-Based
Awards to Participants in such amounts and upon such terms as the Committee may
determine.

10.2 Other Stock-Based Awards. The Committee may grant other types of
equity-based or equity-related Awards not otherwise described by the terms of
the Plan (including the grant or offer for sale of unrestricted Shares) in such
amounts and subject to such terms and conditions, as the Committee shall
determine. Such Awards may involve the transfer of actual Shares to
Participants, or payment in cash or otherwise of amounts based on the value of
Shares and may include, without limitation, Awards designed to comply with or
take advantage of the applicable local laws of jurisdictions other than the
United States.

10.3 Value of Cash-Based and Other Stock-Based Awards. Each Cash-Based Award
shall specify a payment amount or payment range as determined by the Committee.
Each Other Stock-Based Award shall be expressed in terms of Shares or units
based on Shares, as determined by the Committee. In addition to any other
non-performance terms included in the Award Agreement (including the effect, if
any, of a Change of Control, death, Disability or Retirement), the Committee may
establish performance goals in its discretion. If the Committee exercises its
discretion to establish performance goals, the number and/or value of Cash-Based
Awards or Other Stock-Based Awards that will be paid out to the Participant will
depend on the extent to which the performance goals (and any other
non-performance terms) are met.

10.4 Payment of Cash-Based Awards and Other Stock-Based Awards. Payment, if any,
with respect to a Cash-Based Award or an Other Stock-Based Award shall be made
in accordance with the terms of the Award, in cash, Shares or a combination of
both, as the Committee determines.

10.5 Termination of Employment or Service. The Committee shall determine the
extent to which the Participant shall have the right to receive Cash-Based
Awards and Other Stock-Based Awards or to have such Awards vest or payout, as
applicable, following termination of the Participant’s employment with or
provision of services as a Director or Third Party Service Provider to the
Company, its Affiliates, and/or its Subsidiaries, as the case may be. Such
provisions shall be determined in the sole discretion of the Committee, such
provisions may be included in an agreement entered into with each Participant,
but need not be uniform among all Awards of Cash-Based Awards or Other
Stock-Based Awards issued pursuant to the Plan, and may reflect distinctions
based on the reasons for termination.

 

13



--------------------------------------------------------------------------------

10.6 Nontransferability. Except as otherwise determined by the Committee,
neither Cash-Based Awards nor Other Stock-Based Awards may be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution. Further, except as otherwise provided
by the Committee, a Participant’s rights under the Plan, if exercisable, shall
be exercisable during his or her lifetime only by such Participant. With respect
to those Cash-Based Awards or Other Stock-Based Awards, if any, that are
permitted to be transferred to another person, references in the Plan to
exercise or payment of such Awards by or to the Participant shall be deemed to
include, as determined by the Committee, the Participant’s permitted transferee.

Article 11. Performance Measures

11.1 Performance Measures. Unless and until the Committee proposes for
shareholder vote and the shareholders approve a change in the general
Performance Measures set forth in this Article 11, the performance goals upon
which the payment or vesting of an Award to a Covered Employee (other than an
Annual Incentive Pool Award awarded or credited pursuant to Article 12) that is
intended to qualify as Performance-Based Compensation shall be limited to goals
set by reference to the following Performance Measures:

 

  (a) Net earnings or net income (before or after taxes);

 

  (b) Earnings per share;

 

  (c) Net sales growth;

 

  (d) Net operating profit;

 

  (e) Return measures (including, but not limited to, return on assets, capital,
equity, or sales);

 

  (f) Cash flow (including, but not limited to, operating cash flow, free cash
flow, and cash flow return on capital);

 

  (g) Earnings before or after taxes, interest, depreciation, and/or
amortization;

 

  (h) Gross or operating margins;

 

  (i) Productivity ratios;

 

  (j) Share price (including, but not limited to, growth measures and total
shareholder return);

 

  (k) Expense targets or ratios;

 

  (l) Margins;

 

  (m) Operating efficiency;

 

  (n) Customer or Associate satisfaction;

 

  (o) Capital targets; and

 

  (p) Consummation of acquisitions, dispositions, projects or other specific
events or transactions.

Any Performance Measure(s) may be used to measure the performance of the
Company, a Subsidiary, and/or an Affiliate as a whole or any business unit of
the Company, a Subsidiary, and/or an Affiliate or any combination thereof, as
the Committee may deem appropriate, or any of the above Performance Measures as
compared to the performance of a group of comparator companies, or a published
or special index that the Committee, in its sole discretion, deems appropriate,
or the Company may select Performance Measure (j) above as compared to various
stock market indices. The Committee also has the authority to provide for
accelerated vesting of any Award based on the achievement of performance goals
pursuant to the Performance Measures specified in this Article 11. The Committee
also has the authority to use any other performance measures in connection with
Awards under the Plan that are not intended to qualify as Performance-Based
Compensation.

11.2 Evaluation of Performance. The Committee may provide in any such Award that
any evaluation of performance may include or exclude any of the following events
that occurs during a Performance Period: (a) asset write-downs, (b) litigation
or claim judgments or settlements, (c) the effect of changes in tax laws,
accounting principles or regulations, or other laws or provisions affecting
reported results, (d) any reorganization and restructuring programs,
(e) Extraordinary Items for the applicable year, (f) mergers, acquisitions or
divestitures, and (g) foreign exchange gains and losses. To the extent such
inclusions or exclusions affect Awards to Covered Employees, they shall be
prescribed in a form that meets the requirements of Code Section 162(m) for
deductibility.

11.3 Committee Discretion. In the event that the requirements of Section 162(m)
and the regulations thereunder change to permit Committee discretion to alter
the governing Performance Measures without obtaining shareholder approval of
such changes, the Committee shall have sole discretion to make such changes
without obtaining shareholder approval. In addition, in the event that the
Committee determines that it is advisable to grant Awards that shall not qualify
as Performance-Based Compensation and/or to amend previously granted Awards in a
way that would disqualify them as Performance-Based Compensation, the Committee
may make such grants without satisfying the requirements of Code Section 162(m)
and may base vesting on Performance Measures other than those set forth in
Section 11.1 and/or make such amendments.

Article 12. Annual Incentive Pool Awards

12.1 Establishment of Incentive Pool. The Committee may designate Associates,
including but not limited to Covered Employees, who are eligible to receive a
monetary payment in any Plan Year based on a percentage of an incentive pool
equal to the greater of: (i) three percent (3%) of the Company’s Consolidated
Operating Earnings for the Plan Year, (ii) twenty percent (20%) of the Company’s
Operating Cash Flow for the Plan Year, or (iii) five percent (5%) of the
Company’s Net Income for the Plan Year. At the beginning of the Plan Year, the
Committee shall allocate an incentive pool percentage to each participating
Associate for each Plan Year. In no event may (1) the incentive pool percentage
for any one participating Associate exceed fifty percent (50%) of the total
pool, (2) the sum of the incentive pool percentages for all participating

 

14



--------------------------------------------------------------------------------

Associates exceed one hundred percent (100%) of the total pool or (3) the
monetary payment for any one participating Associate exceed $10 million.

12.2 Determination of Participating Associates’ Portions. As soon as possible
after the determination of the incentive pool for a Plan Year, the Committee
shall calculate each participating Associate’s allocated portion of the
incentive pool based upon the percentage established at the beginning of the
Plan Year. Each participating Associate’s Annual Incentive Pool Award then shall
be determined by the Committee based on the participating Associate’s allocated
portion of the incentive pool subject to adjustment in the sole discretion of
the Committee. In no event may the portion of the incentive pool allocated to a
Covered Employee be increased in any way, including as a result of the reduction
of any other participating Associate’s allocated portion. The Committee shall
retain the discretion to adjust all such Annual Incentive Pool Awards downward
and provide for such other terms as it feels necessary or appropriate (including
the effect, if any, of a Change of Control, death, Disability or Retirement).

Article 13. Dividend Equivalents.

In the discretion of the Committee, any Participant selected by the Committee
may be granted dividend equivalents based on the dividends declared on Shares
that are subject to any Award during the period between the date the Award is
granted and the date the Award is exercised, vests, pays out or expires. Such
dividend equivalents may be awarded or paid in the form of cash, Shares,
Restricted Stock, or Restricted Stock Units, or a combination, and shall be
determined by such formula and at such time and subject to such accrual,
forfeiture, or payout restrictions or limitations as determined by the Committee
in its sole discretion. Dividend equivalents granted with respect to Options or
SARs that are intended to be Performance-Based Compensation shall be payable,
with respect to pre-exercise periods, regardless of whether such Option or SAR
is subsequently exercised.

Article 14. Beneficiary Designation

Each Participant under the Plan may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under the Plan is to be paid in case of his or her death before he or
she receives any or all of such benefit. Each such designation shall revoke all
prior designations by the same Participant, shall be in a form prescribed by the
Committee, and will be effective only when filed by the Participant in writing
with the Company during the Participant’s lifetime. In the absence of any such
designation, benefits remaining unpaid at the Participant’s death shall be paid
to the Participant’s estate.

Article 15. Deferrals

The Committee may permit or require (including without limitation, for purposes
of deductibility under Section 162(m) of the Code) a Participant to defer such
Participant’s receipt of the payment of cash or the delivery of Shares that
would otherwise be due to such Participant by virtue of the exercise of an
Option or SAR, the lapse or waiver of restrictions with respect to Restricted
Stock or Restricted Stock Units, or the satisfaction of any requirements or
performance goals with respect to Performance Shares, Performance Units,
Cash-Based Awards, Other Stock-Based Awards and Annual Incentive Pool Awards. If
any such deferral is required or permitted, the Committee shall, in its sole
discretion, establish rules and procedures for such payment or Share delivery
deferrals and any notional earnings to be credited on such deferred amounts,
provided that in the case of any Award intended to qualify as Performance-Based
Compensation such earnings shall be in compliance with Code Section 162(m).

Article 16. Rights of Participants

16.1 Employment; Services. Nothing in the Plan or an Award Agreement shall
interfere with or limit in any way the right of the Company, its Affiliates,
and/or its Subsidiaries, to terminate any Participant’s employment or service as
a Director or Third Party Service Provider at any time or for any reason not
prohibited by law, nor confer upon any Participant any right to continue his or
her employment or service as a Director or Third Party Service Provider for any
specified period of time.

Neither an Award nor any rights arising under the Plan shall constitute an
employment contract with the Company, its Affiliates, and/or its Subsidiaries
and, accordingly, subject to Articles 3 and 17, the Plan and any Award hereunder
may be terminated at any time in the sole and exclusive discretion of the
Committee without giving rise to any liability on the part of the Company, its
Affiliates, and/or its Subsidiaries.

16.2 Participation. No individual shall have the right to be selected to receive
an Award under the Plan, or, having been so selected, to be selected to receive
a future Award.

16.3 Rights as a Shareholder. Except as otherwise provided herein, a Participant
shall have none of the rights of a shareholder with respect to Shares covered by
any Award until the Participant becomes the record holder of such Shares.

Article 17. Amendment, Modification, Suspension, and Termination

17.1 Amendment, Modification, Suspension, and Termination. Subject to
Section 17.3, the Committee may, at any time and from time to time, alter,
amend, modify, suspend, or terminate the Plan and any Award Agreement in whole
or in part; provided, however, that, without the prior approval of the Company’s
shareholders, the Committee shall not permit or effect a repricing (within the
meaning of US generally accepted accounting practices or any applicable stock
exchange rule) of

 

15



--------------------------------------------------------------------------------

Awards issued under the Plan; and, provided, further no amendment of the Plan or
an Award shall be made without shareholder approval if shareholder approval is
required by law, regulation, or stock exchange rule.

17.2 Adjustment of Awards Upon the Occurrence of Certain Unusual or Nonrecurring
Events. The Committee may make adjustments in the terms and conditions of, and
the performance criteria included in, Awards in recognition of unusual or
nonrecurring events (including, without limitation, the events described in
Section 4.4 hereof) affecting the Company or the financial statements of the
Company or of changes in applicable laws, regulations, or accounting principles,
whenever the Committee determines that such adjustments are appropriate in order
to prevent unintended dilution or enlargement of the benefits or potential
benefits intended to be made available under the Plan. The determination of the
Committee as to the foregoing adjustments, if any, shall be conclusive and
binding upon Participants, the Company, and all other interested persons.

17.3 Awards Previously Granted.

 

  (a) Notwithstanding any other provision of the Plan to the contrary (other
than the provisos of Section 17.1 regarding shareholder approval), no
termination, amendment, suspension, or modification of the Plan or an Award
Agreement shall adversely affect in any material way any Award previously
granted under the Plan, without the written consent of the Participant holding
such Award; provided, however, that the Committee may terminate any Award
previously granted and any Award Agreement relating thereto in whole or in part
provided that upon any such termination the Company in full consideration of the
termination of (i) any Option outstanding under the Plan (whether or not vested
or exercisable) or portion thereof pays to such Participant an amount in cash
for each Share subject to such Option or portion thereof being terminated equal
to at least the excess, if any, of (a) the value at which a Share received
pursuant to the exercise of such Option would have been valued by the Company at
that time for purposes of determining applicable withholding taxes or other
similar statutory amounts, over (b) the Option Price, or, if the Committee
permits and the Participant elects, accelerates the exercisability of such
Participant’s Option or portion thereof (if necessary) and allows such
Participant thirty (30) days to exercise such Option or portion thereof before
the termination of such Option or portion thereof, or (ii) any Award other than
an Option outstanding under the Plan or portion thereof pays to such Participant
an amount in Shares or cash or a combination thereof (as determined by the
Committee in its sole discretion) equal to the value of such Award or portion
thereof being terminated as of the date of termination (assuming the
acceleration of the exercisability of such Award or portion thereof, the lapsing
of any restrictions on such Award or portion thereof or the expiration of any
deferral or vesting period of such Award or portion thereof) as determined by
the Committee in its sole discretion.

 

  (b) Notwithstanding any other provision of the Plan to the contrary, the
Committee may authorize the repurchase of any Award by the Company or a third
party at any time for such price and on such terms and conditions as the
Committee may determine in its sole discretion, provided, however, that, without
the prior approval of the Company’s shareholders, the Committee may not permit
repurchase by the Company of Options with an Option Price above the Fair Market
Value of the Company’s Shares at the time of such repurchase.

Article 18. Withholding

18.1 Tax Withholding. The Company shall have the power and the right to deduct
or withhold, or require a Participant to remit to the Company, the minimum
statutory amount to satisfy federal, state, and local taxes or similar charges,
domestic or foreign, required by law or regulation to be withheld with respect
to any taxable event arising as a result of or in connection with the Plan or
any Award.

18.2 Share Withholding. With respect to withholding required upon the exercise
of Options or SARs, upon the lapse of restrictions on Restricted Stock and
Restricted Stock Units, or upon the achievement of performance goals related to
Performance Shares, or any other taxable event arising as a result of or in
connection with an Award granted hereunder, Participants may elect, subject to
the approval of the Committee, or the Committee may require the Participant, to
satisfy the withholding requirement, in whole or in part, by having the Company
withhold Shares having a Fair Market Value on the date the tax is to be
determined equal to the minimum statutory total tax that could be imposed on the
transaction. Any and all such Participant elections to withhold shall be
irrevocable, made in writing, and signed by the Participant, and shall be
subject to any restrictions or limitations that the Committee, in its sole
discretion, deems appropriate. Any and all such Committee requirements to
withhold shall either be set forth in the Award Agreement or otherwise
communicated to the Participant by notice subsequent to the time of grant and
shall be subject to any restrictions or limitations that the Committee, in its
sole discretion, deems appropriate.

Article 19. Successors

All obligations of the Company under the Plan with respect to Awards granted
hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.

 

16



--------------------------------------------------------------------------------

Article 20. General Provisions

20.1 Forfeiture Events.

 

  (a) The Committee may specify in an Award Agreement that the Participant’s
rights, payments, and benefits with respect to an Award shall be subject to
reduction, cancellation, forfeiture, or recoupment upon the occurrence of
certain specified events, in addition to any otherwise applicable vesting or
performance conditions of an Award. Such events may include, but shall not be
limited to, termination of employment for cause (as determined by the Committee
in its discretion), termination of the Participant’s provision of services as a
Director or Third Party Service Provider to the Company, Affiliate, and/or
Subsidiary, violation of material Company, Affiliate, and/or Subsidiary
policies, breach of noncompetition, confidentiality, or other restrictive
covenants that may apply to the Participant, or other conduct by the Participant
that is detrimental to the business or reputation of the Company, its
Affiliates, and/or its Subsidiaries.

 

  (b) Failure by a Participant to comply with any of the terms and conditions of
the Plan or any Award Agreement shall be grounds for the cancellation and
forfeiture of such Award, in whole or in part, as the Committee, in its
discretion, may determine.

 

  (c) Each Participant agrees to reimburse the Company with respect to any Award
granted under the Plan (or any award granted under any Prior Plan) to the extent
required by Section 304 of the Sarbanes-Oxley Act of 2002, as determined by the
Board in its discretion.

20.2 Legend. The certificates or book entry for Shares may include any legend or
coding, as applicable, which the Committee deems appropriate to reflect any
restrictions on transfer of such Shares.

20.3 Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine, the plural shall
include the singular, and the singular shall include the plural.

20.4 Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

20.5 Requirements of Law. The granting of Awards and the issuance of Shares
under the Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.

20.6 Delivery of Title. The Company shall have no obligation to issue or deliver
evidence of title for Shares issued under the Plan prior to:

 

  (a) Obtaining any approvals from governmental agencies that the Company
determines are necessary or advisable; and

 

  (b) Completion of any registration or other qualification of the Shares under
any applicable national or foreign law or ruling of any governmental body that
the Company determines to be necessary or advisable.

20.7 Inability to Obtain Authority. The inability of the Company (after
reasonable efforts) to obtain authority from any regulatory body having
jurisdiction, which authority is deemed by the Company’s counsel to be necessary
to the lawful issuance and/or sale of any Awards or Shares hereunder, shall
relieve the Company of any liability in respect of the failure to issue and/or
sell such Awards or Shares as to which such requisite authority shall not have
been obtained.

20.8 Investment Representations. The Committee may require any person receiving
Shares pursuant to an Award under the Plan to represent and warrant in writing
that the person is acquiring the Shares for investment and without any present
intention to sell or distribute such Shares.

20.9 Participants Based Outside of the United States. Notwithstanding any
provision of the Plan to the contrary, in order to comply with the laws in other
countries in which the Company, its Affiliates, and/or its Subsidiaries operate
or have Associates, Directors or Third Party Service Providers, the Committee,
in its sole discretion, shall have the power and authority to:

 

  (a) Determine which Affiliates and Subsidiaries shall be covered by the Plan;

 

  (b) Determine which Associates, Directors and/or Third Party Service Providers
outside the United States are eligible to participate in the Plan;

 

  (c) Modify the terms and conditions of any Award granted to Associates,
Directors and/or Third Party Service Providers outside the United States to
comply with applicable foreign laws;

 

  (d) Establish subplans and modify exercise procedures and other terms and
procedures, to the extent such actions may be necessary or advisable. Any
subplans and modifications to Plan terms and procedures established under this
Section 20.9 by the Committee shall be attached to the Plan document as
appendices; and

 

17



--------------------------------------------------------------------------------

  (e) Take any action, before or after an Award is made, that it deems advisable
to obtain approval or comply with any necessary local government regulatory
exemptions or approvals.

Notwithstanding the above, the Committee may not take any actions hereunder, and
no Awards shall be granted, that would violate applicable law.

20.10 Uncertificated Shares. To the extent that the Plan provides for issuance
of certificates to reflect the transfer of Shares, the transfer of such Shares
may be effected on a noncertificated basis, to the extent not prohibited by
applicable law or the rules of any stock exchange.

20.11 Unfunded Plan. Except as provided in Section 5.3 herein: (a) Participants
shall have no right, title, or interest whatsoever in or to any investments that
the Company, its Subsidiaries, and/or Affiliates may make to aid it in meeting
its obligations under the Plan; (b) nothing contained in the Plan, and no action
taken pursuant to its provisions, shall create or be construed to create a trust
of any kind, or a fiduciary relationship between the Company and any
Participant, beneficiary, legal representative, or any other person; (c) to the
extent that any person acquires a right to receive payments from the Company,
its Subsidiaries, and/or Affiliates under the Plan, such right shall be no
greater than the right of an unsecured general creditor of the Company, a
Subsidiary, or an Affiliate, as the case may be; and (d) all payments to be made
hereunder shall be paid from the general funds of the Company, a Subsidiary, or
an Affiliate, as the case may be and no special or separate fund shall be
established and no segregation of assets shall be made to assure payment of such
amounts except as expressly set forth in the Plan. The Plan is not subject to
the Employee Retirement Income Security Act of 1974, as amended.

20.12 No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award. The Committee shall determine whether cash,
Awards, or other property shall be issued or paid in lieu of fractional Shares
or whether such fractional Shares or any rights thereto shall be forfeited or
otherwise eliminated.

20.13 Retirement and Welfare Plans. Neither Awards made under the Plan nor
Shares or cash paid pursuant to such Awards will be included as “compensation”
for purposes of computing the benefits payable to any Participant under the
Company’s or any Subsidiary’s or Affiliate’s retirement plans (both qualified
and non-qualified) or welfare benefit plans unless such other plan expressly
provides that such compensation shall be taken into account in computing a
participant’s benefit or except as the Committee may otherwise determine in its
discretion.

20.16 Nonexclusivity of the Plan. Neither the adoption of the Plan nor the grant
of any Award shall be construed as creating any limitations on the power of the
Board or Committee to adopt such other compensation arrangements as it may deem
desirable for any Participant.

20.17 No Constraint on Corporate Action. Nothing in the Plan shall be construed
to: (a) limit, impair, or otherwise affect the Company’s or a Subsidiary’s or an
Affiliate’s right or power to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure, or to merge or
consolidate, or dissolve, liquidate, sell, or transfer all or any part of its
business or assets; or, (b) limit the right or power of the Company, a
Subsidiary or an Affiliate to take any action which such entity deems to be
necessary or appropriate.

20.18 Governing Law. The Plan and each Award Agreement shall be governed by the
laws of the Commonwealth of Virginia, excluding any conflicts or choice of law
rule or principle that might otherwise refer construction or interpretation of
the Plan to the substantive law of another jurisdiction. Unless otherwise
provided in the Award Agreement, recipients of an Award under the Plan are
deemed to submit to the exclusive jurisdiction and venue of the federal or state
courts of Virginia to resolve any and all issues that may arise out of or relate
to the Plan or any related Award Agreement.

20.19 Code Section 409A. Unless otherwise specifically determined by the
Committee, other provisions of the Plan notwithstanding, the terms of any Award,
including any authority of the Board or Committee and rights of a Participant
with respect to the Award, shall be limited to those terms permitted under
Section 409A of the Code and any regulations promulgated thereunder, including
any successor provisions and regulations, and including any applicable guidance
or pronouncement of the Department of the Treasury and Internal Revenue Service
(collectively, “Code Section 409A”), and any terms not permitted under Code
Section 409A shall be automatically modified and limited to the extent necessary
to conform with Code Section 409A; provided, that for purposes of the foregoing,
references to a term or event (including any authority or right of the Board or
Committee or a Participant) being “permitted” under Code Section 409A mean that
the term or event will not cause the Award to be treated as subject to Code
Section 409A.

 

18